Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20                   PageID.4069       Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,                             Case Number 15-20317
 v.                                                            Honorable David M. Lawson

 BRIAN WILLIAMS,

                   Defendant.
 _____________________________________/

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        Defendant Brian Williams has filed a motion asking the Court to reduce his prison sentence

 to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

 amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239,

 or alternatively, to recommend to the Bureau of Prisons (BOP) that he be transferred to home

 confinement under the Coronavirus Aid, Relief, and Economic Security (CARES) Act, 18 U.S.C.

 12003(b)(2). Because he has not shown that “extraordinary and compelling reasons warrant such

 a reduction,” as section 3582(c)(1)(A)(i) requires, his motion to reduce his sentence will be denied.

 The Court does not oppose early placement by the BOP in home confinement at the earliest

 appropriate date under the CARES Act, 18 U.S.C. § 12003(b)(2).

                                                  I.

        In July 2017, Williams pleaded guilty to conspiracy to possess with intent to distribute 500

 or more grams of cocaine base and conspiracy to sponsor an animal fighting venture and to train

 animals for fighting. On December 8, 2017, the Honorable Avern Cohn sentenced him to

 concurrent prison terms totaling 48 months. He has served about 29 months, and his projected

 release date is July 4, 2021.
Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20                   PageID.4070      Page 2 of 7



        On May 15, 2020, Williams submitted a request for compassionate release or home

 confinement to the warden of FCI Milan, where he is confined. He apparently never heard back.

 He then filed two pro se emergency motions for compassionate release, one on May 29, 2020, and

 the second on June 24, 2020. The Court appointed counsel, who filed a supplement to his motions

 for compassionate release on July 17, 2020.

        Williams is a 40-year-old African-American man with a chronic back condition and

 diagnosed mental health issues. He uses Triamcinolone cream to treat a rash and acetaminophen

 for occasional pain but takes no other medications regularly. He has been prescribed duloxetine

 for back pain, but he stopped using it.

        Williams is imprisoned at FCI Milan in Milan, Michigan, one of the BOP facilities that has

 done a poor job of limiting the spread of the novel coronavirus. The facility currently houses 1,362

 inmates. As of August 4, 2020, two inmates and one staff member were infected with COVID-

 19, three inmates had died from COVID-19, and 98 inmates had been infected and recovered from

 the virus. See https://www.bop.gov/coronavirus/. According to a recent report, 55 staff have tested

 positive, 54 have recovered and returned to work, and one is pending recovery. The report does

 not disclose how many staff or inmates have been tested.

        This incident was not Williams’s first run in with the law. He has another conviction for

 possessing cocaine and a conviction for assault with a dangerous weapon (an assault rifle). In

 prison, however, he describes himself as “a model inmate” who has never received any tickets or

 infractions during his incarceration. He completed several educational courses, including basic

 GED courses, a welding class, and a parenting program. He also participated in the residential

 reentry courses to prepare for halfway house and home confinement.




                                                -2-
Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20                      PageID.4071      Page 3 of 7



         When released, Williams intends to live with his mother and her significant other in Clinton

 Township, Michigan. Williams has no employment history, relying for income exclusively on

 Social Security disability benefits and illicit activity until his incarceration.

                                                    II.

         As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

 been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

 3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

 release.” Ibid. “The request may come through a motion in federal court filed by the Director of

 the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

 inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

 of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

 18 U.S.C. § 3582(c)(1)(A)).

         Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

 set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

 compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

 ‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

 3582(c)(1)(A)(i), (ii)). Williams relies on subparagraph (i) of the statute. Under that provision,

 the Court can order a reduction of a sentence, even to time served, first, “after considering the

 factors set forth in section 3553(a) to the extent that they are applicable,” second, if “extraordinary

 and compelling reasons warrant such a reduction,” and third, if the “reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.”                     18 U.S.C. §

 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,




                                                   -3-
Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20                     PageID.4072     Page 4 of 7



 which simply recites the statute. The commentary adds gloss, which does not have the force of

 law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

 only to interpret the Guidelines’ text, not to replace or modify it”).

        Williams’s showing on the second element — extraordinary and compelling reasons — is

 insufficient, so it is unnecessary to discuss the other two.        To establish extraordinary and

 compelling reasons for the relief he requests, he cites the coronavirus pandemic, in combination

 with chronic back pain and mental health issues. Her adds that he poses no danger to the

 community if released, he has behaved well in prison, and he has less than a year left in his

 sentence.

        The government does not raise any exhaustion defense in its opposition, so there is no

 procedural obstacle to a ruling on the merits of the motion. However, the defendant has not

 advanced sufficiently extraordinary or compelling circumstances to warrant a sentence reduction

 based on any health risk because he has not pointed to any individual medical condition of his that

 comprises a recognized serious risk factors for coronavirus infection.

        Certainly, the ongoing pandemic comprises an extraordinary threat to all members of

 society, and especially to those who are incarcerated. Wilson v. Williams, 961 F.3d 829, 833 (6th

 Cir. 2020). “The COVID-19 pandemic is extraordinary and unprecedented in modern times in this

 nation. It presents a clear and present danger to free society for reasons that need no elaboration.”

 United States of America v. Ortiz, No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

 “[T]he crowded nature of federal detention centers presents an outsize risk that the COVID-19

 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who contracts the

 virus while in prison will face challenges in caring for himself. For these reasons, in the past




                                                 -4-
Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20                    PageID.4073       Page 5 of 7



 months, numerous [federal] courts . . . have ordered the temporary release of inmates held in

 pretrial or presentencing custody and, in more limited instances, the compassionate release of high-

 risk inmates serving federal sentences.” Ibid. (collecting cases; footnotes omitted).

        It also is widely recognized and publicly acknowledged that persons over the age of 65 are

 at increased risk of severe or fatal consequences from the disease. United States v. Lassister, No.

 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk factors include age (over 65);

 lung disease; asthma; chronic kidney disease; serious heart disease; obesity; diabetes; liver disease;

 and a compromised immune system.”) (citing Coronavirus Disease 2019 (COVID-19), People

 Who Are At Risk for Severe Illness, Ctrs. for Disease Control & Prevention (June 25, 2020),

 https://bit.ly/2WBcB16). However, the defendant’s age (40) does not place him in a recognized

 high-risk category. He alludes to various circumstances of confinement, which, he contends,

 increase the odds that he may contract the virus, but he has not pointed to any medical factors that

 place him at increased risk of severe consequences from a possible infection, and he therefore has

 not made a persuasive case that extraordinary and compelling circumstances warrant a sentence

 modification based on any present risk to his health.

        Williams has done well in a prison setting. But as commendable as Williams’s conduct in

 prison has been, it does not alter the fact that he still must establish extraordinary and compelling

 reasons for the reduction of a sentence that otherwise “may not [be]modified] . . . once it has been

 imposed.” 18 U.S.C. § 3582(c).

        None of this is to minimize the seriousness of the coronavirus pandemic or the alarming

 rapidity of its spread within federal prisons. But the pandemic is a global phenomenon and some

 risk is inherent no matter where Williams resides, either at home or in prison. He asserts that his

 risk would be lower at home, but he has not put forth any convincing evidence to demonstrate that




                                                 -5-
Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20                   PageID.4074     Page 6 of 7



 he is at an especially elevated risk of harm in the present situation of confinement. And Michigan

 has a significant number of confirmed COVID-19 cases.              Williams has not established

 extraordinary and compelling reasons based on his physical health, and therefore he has not shown

 justification to reduce his sentence to time served.

        However, looking at Williams’s performance over the last several few in prison, he ought

 to be given consideration by the BOP for placement in home confinement at the earliest appropriate

 date under the CARES Act, 18 U.S.C. § 12003(b)(2). The Court has no authority to order that

 relief. Section 12001(b)(2) is directed at the Attorney General. Under that section, “[d]esignation

 of an inmate’s place of confinement, including placement in home confinement, rests within the

 absolute discretion of the BOP.” United States v. McCloskey, No. 18-CR-260, 2020 WL 3078332,

 at *2 (S.D. Ga. June 9, 2020); see also United States v. Calderon, 901 F. App’x 730, 731 (11th

 Cir. Feb. 24, 2020) (explaining that under 34 U.S.C. § 60541(g)(1)(A), the Attorney General

 “may” release eligible elderly offenders, and the district court was without jurisdiction to grant

 relief). And the Court’s recommendation has no binding effect on the BOP. 18 U.S.C. § 3621(b).

 Nonetheless, Williams is scheduled for home placement on February 9, 2021, and the Court

 recommends that the BOP give careful consideration to placing Watkins in a community setting

 as soon as circumstances permit.

                                                  III.

        Williams has exhausted his administrative remedies, but he has not demonstrated that

 compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

        Accordingly, it is ORDERED that the defendant’s motions for compassionate release




                                                 -6-
Case 2:15-cr-20317-DML-MKM ECF No. 792 filed 08/18/20   PageID.4075      Page 7 of 7



 (ECF No. 751 and 765) are DENIED.


                                               s/David M. Lawson
                                               DAVID M. LAWSON
 Dated: August 18, 2020                        United States District Judge




                                     -7-
